DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 July 2022 regarding the withdrawal of the double patenting rejection have been fully considered but they are not persuasive. While the Examiner agrees that Quad Environmental Technologies Corp. v. Union Sanitary District, 20 USPQ2D 1392, 1394 (Fed. Cir. 1991), suggests that “the filing of a terminal disclaimer simply serves the statutory function of removing the rejection of double patenting, and raises neither presumption nor estoppel on the merits of the rejection,” the Examiner does not agree that this is a basis for withdrawal of the double patenting rejection. Therefore, the double patenting rejection is not withdrawn but is overcome by the 20 July 2022 filing of the Terminal Disclaimer.
The objection to the specification is withdrawn based on the new title filed 20 July 2022.
The objections to the drawings are withdrawn based on the amended Figs. 8-9 filed 20 July 2022.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Applicants’ replies make evident the reasons for allowance and satisfy the “record as a whole” proviso of rule 37 CFR 1.104( e). The substance of the Applicants’ Remarks filed on 20 July 2022 regarding the patentability of claim 1 are persuasive. As such, the reasons for allowance are, in all probability, evident from the record and no statement is deemed necessary (see MPEP 1302.14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious limitations found within the claims.

Contact Information
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485